Case 19-01229-5-JNC       Doc 45 Filed 04/12/19 Entered 04/12/19 16:38:59           Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                              )
                                     )                    Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1,         )
 LLC, d/b/a WASHINGTON COUNTY )                           Chapter 11
 HOSPITAL,                           )
                                     )
 Debtor.                             )
 ___________________________________ )
 IN RE:                              )
                                     )                    Case No. 19-01229-5-JNC
 CAH ACQUISITION COMPANY 12,         )
 LLC, d/b/a FAIRFAX COMMUNITY        )                    Chapter 11
 HOSPITAL,                           )
                                     )
 Debtor.                             )
 ___________________________________ )


   EMERGENCY EX PARTE MOTION TO APPOINT CHAPTER 11 TRUSTEE AND
           FOR AUTHORIZATION TO USE CASH COLLATERAL

        COMES NOW the Bankruptcy Administrator for the Eastern District of North Carolina

 (“BA”), by and through her undersigned counsel, and respectfully files this Emergency Ex Parte

 Motion to Appoint Chapter 11 Trustee and for Authorization to Use Cash Collateral; and, in

 support thereof, shows unto the Court the following:

        1.     On April 11, 2018, this Court entered an Order transferring CAH Acquisition

 Company 12, LLC D/B/A Fairfax Community Hospital (“CAH # 12”) from the Northern District

 of Oklahoma to the Eastern District of North Carolina.

        2.     The transferred case does not yet appear to have been docketed within the

 E.D.N.C.’s CM/ECF system.

        3.     The undersigned is informed that the transfer of CAH #12 has had the effect of

 paralyzing CAH# 12’s operations. Upon further information, employees may not be being paid
Case 19-01229-5-JNC        Doc 45 Filed 04/12/19 Entered 04/12/19 16:38:59               Page 2 of 3




 and as a result may be walking off the job. The undersigned reiterates that the information

 contained within this paragraph is based on information that is at best double-hearsay, given the

 distance from the Debtor’s place of business he has no ability to independently corroborate these

 assertions.

        4.      Given the nature of CAH #12’s operations, a hospital that provides care to patients,

 any disruption in services provided could result in immediate and irreparable harm to the well-

 being and health of patients under the Debtor’s care. Further, a disruption in services could result

 in immediate and irreparable harm to the bankruptcy estate. As a result, the emergency posed by

 this situation warrants the immediate ex parte appointment of an interim Chapter 11 Trustee.

        5.      The BA requests that Thomas W. Waldrep, Jr., be immediately appointed interim

 Chapter 11 Trustee of CAH #12.

        6.      The BA further requests the Court authorize the use of estate funds the Trustee

 deems necessary to prevent immediate and irreparable harm to patients and the bankruptcy estate,

 including the use of funds that may constitute the cash collateral of secured creditors. Such use to

 be authorized until such time as the Court can schedule a hearing on this matter.

        7.      The BA brings this motion pursuant to 11 U.S.C. §§ 105, 1104, and 363.

        WHEREFORE, the Bankruptcy Administrator respectfully requests: the Court appoint

 Thomas W. Waldrep, Jr., interim Chapter 11 trustee of CAH #12; that the Court authorize the use

 of estate funds, including funds that may constitute the cash collateral of secured creditors, as is

 necessary to prevent immediate and irreparable harm to patients and the estate; and, requests that

 the Court grant such other relief as the Court deems just and proper.



        Respectfully submitted, this 12th day of April, 2019.
Case 19-01229-5-JNC         Doc 45 Filed 04/12/19 Entered 04/12/19 16:38:59              Page 3 of 3




                                                Marjorie K. Lynch
                                                Bankruptcy Administrator


                                                By: /s/ Brian C. Behr
                                                Brian C. Behr
                                                Senior Staff Attorney
                                                NCSB #36616
                                                Bankruptcy Administrator’s Office
                                                434 Fayetteville Street, Suite 640
                                                Raleigh, NC 27601
                                                (919) 856-4886
                                                (919) 856-4692 – Facsimile
                                                brian_behr@nceba.uscourts.gov



                                  CERTIFICATE OF SERVICE


        I, Brian C. Behr, of 434 Fayetteville Street, Suite 640, North Carolina, 27601, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

         That on this day, I served copies of the foregoing document electronically upon counsel
 of record:


 I certify under penalty of perjury that the foregoing is true and correct.

        Dated this 12th day of April, 2019.


                                                        Marjorie K. Lynch
                                                        Bankruptcy Administrator

                                                        /s/Brian C. Behr
                                                        Brian Behr
                                                        Senior Staff Attorney
                                                        USBA – EDNC
